DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “bottom threshold of said perimeter wall” (claim 4, line 9-10) and (claim 10, line 19-20) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

62 in fig.4” has been used to designate both “distal end” and “one of the wells” and to “a cup holder in fig.1”, and reference character “68 in fig.4” has been used to designate both “well” and “one of the outward members”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper side” (claim 6, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

   Claim Objections
Regarding claim 1 and 10; 
Line 1, “fishing tackle” should read – a fishing tackle --. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6; 
Line 1, “each of first cup holders” lacks antecedent basis. It is recommended that it would be replaced with – each of said first cup holders --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Herron [US 5938023 A published on August 17, 1999] and in further view of Smith [WO 2014124479 A1 published on August 21, 2014].
	Regarding claim 1 Peak teaches, a fishing storage box assembly (see Peak p.1, para.0002, line 2-3; a multi-purpose container with a tackle box and cooler) for storing fishing tackle, a fishing rod and beverage containers, said assembly comprising:
a box having a plurality of drawer slots each being integrated therein (see Peak p.1, para.0012, line 5-6; a plurality of slots containing a plurality of drawers);
a lid being hingedly coupled to said box (see Peak p.1, para.0012, line 4; a hinged lid) for opening and closing said box;

Peak is silent about, a pair of handles.
Lockandlock teaches, a pair of handles, each of said handles being pivotally coupled to said lid (see LockandLock attached annotated figure) for carrying said box and said lid when said lid is closed;
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of LockandLock to include, a pair of handles in order to facilitate carrying the box.

    PNG
    media_image1.png
    358
    588
    media_image1.png
    Greyscale

a pair of first cup holders, each of said first cup holders being coupled to said box (see Peak attached annotated fig.1) wherein each of said first cup holders is configured to hold a beverage container;
a pair of second cup holders, each of said second cup holders being coupled to said lid (see Peak attached annotated fig.1) wherein each of said second cup holders is configured to hold a beverage container;

    PNG
    media_image2.png
    518
    398
    media_image2.png
    Greyscale

a plurality of drawers, each of said drawers being slidably positioned in a respective one of said drawer slots in said box (see Peak p.1, para.0015, line 3-4; a plurality of drawers 56 may slide in and out) wherein each of said drawers is configured to store fishing tackle;
Peak is silent about, a pair of loops.
Herron teaches, a pair of loops (see Herron col.1, line 7-9 and fig.1; Each pair of side clips 35,36,37,38 are designed for holding a fishing rod 41 to the front side 15 of the tackle box 10), each of said loops being coupled to said lid, each of said loops having a fishing pole being extendable therethrough wherein each of said loops is configured to facilitate the fishing pole to be transported with said box;

a plurality of rollers, each of said rollers being rotatably coupled to said box (see Peak p.1, para.0017, line 3-4; wheels 52 on the bottom) wherein each of said rollers is configured to roll along a support surface to facilitate said box to be transported on the support surface;
Peak is silent about, a bottle opener being coupled to said lid wherein said bottle opener is configured to remove a cap from a bottle;
Smith teaches, a bottle opener being coupled to said lid (see Smith p.3 line 2-3; a bottle opener or jar lid remover incorporated in the container or top opening lid) wherein said bottle opener is configured to remove a cap from a bottle;
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Smith to include, a bottle opener for added convenience by adding accessories to open bottles.
a closure (see Peak p.1, para.0014, line 9; a lid latch 20) being movably coupled to said box, said closure releasably engaging said lid for retaining said lid in a closed position.

Regarding claim 2 Peak as modified by Lockandlock, Herron and Smith (references to Peak) teaches, wherein said box has a bottom wall (see Peak attached annotated fig.1) and an outer wall extending upwardly therefrom (see Peak attached annotated fig.1), said outer wall having a front side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.1) and a second lateral side (see Peak attached annotated fig.1), each of said drawer slots extending into said front side of said outer wall (see Peak attached annotated fig.1 and fig.4), said outer wall having a distal (see Peak attached annotated fig.1) with respect to said bottom wall to define an opening (see Peak p.1, para.0013, line 4; a cavity 26) into said box.

    PNG
    media_image3.png
    497
    348
    media_image3.png
    Greyscale


Regarding claim 3 Peak as modified by Lockandlock, Herron and Smith (references to Peak) teaches, wherein said outer wall has a lip extending outwardly therefrom (see Peak attached annotated fig.4), said lip being aligned with said distal edge, said lip extending around said first lateral side, said front side and said second lateral side of said outer wall (see Peak attached annotated fig.1 and fig.4).

Regarding claim 7 Peak as modified by Lockandlock, Herron and Smith (references to Peak) teaches, wherein each of said second cup holders (see Peak attached annotated fig.1) is positioned on a (see Peak attached annotated fig.1) and said second lateral side (see Peak attached annotated fig.1) of said perimeter wall of said lid, each of said second cup holders having a top side (see Peak attached annotated fig.1), said top side of each of said second cup holders having a well (see Peak attached annotated fig.1) extending downwardly therein wherein said well in each of said second cup holders is configured to insertably receive the beverage container.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view of Langley [US 20180007883 A1 published on January 11, 2018].
Regarding claim 4 Peak as modified by LockandLock, Herron and Smith (references to Peak) teaches, wherein:
said lid has a top wall (see Peak attached annotated fig.1) and a perimeter wall (see Peak attached annotated fig.4) extending downwardly therefrom, said perimeter wall having a front side (see Peak attached annotated fig.1), a back side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.4) and a second lateral side (see Peak attached annotated fig.4);
Peak as modified by LockandLock, Herron and Smith (references to LockandLock) teaches, said top wall has a pair of wells (see LockandLock attached annotated figure) each extending downwardly therein, each of said wells being positioned adjacent to a respective one of said first lateral side and said second lateral side of said perimeter wall; and
Peak as modified by LockandLock, Herron and Smith is silent about, said perimeter wall has a lip.
(see Langley attached annotated fig.2) extending outwardly therefrom, said lip on said perimeter wall being aligned with a bottom threshold of said perimeter wall, said lip on said perimeter wall extending around said first lateral side, said front side and said second lateral side of said perimeter wall, said lip on said perimeter wall having a foot (see Langley attached annotated fig.2) extending downwardly therefrom, said foot being spaced from said perimeter wall, said lip on said perimeter wall resting on said lip on said outer wall of said box when said lid is closed, said foot extending downwardly in front of said lip on said outer wall of said box when said lid is closed (see Langley attached annotated fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Herron and Smith to combine the teaching of Langley to include a lip extending outwardly, in order to facilitate a watertight seal when the lid is closed and secured (see Langley p.1, para.0012 line 24-25).

    PNG
    media_image4.png
    323
    567
    media_image4.png
    Greyscale


(see LockandLock attached annotated figure)  comprises a central member (see LockandLock attached annotated figure) extending between a pair of outward members (see LockandLock attached annotated figure), each of said outward members having a distal end (see LockandLock attached annotated figure) with respect to said central member, said distal end of each of said outward members being pivotally coupled to a bounding surface (see LockandLock attached annotated figure) of a respective one of said wells in said top wall of said lid, each of said handles being positionable in a stored position having each of said handles resting in said respective well, each of said handles being positionable in a deployed position having each of said handles extending upwardly from said respective well (see LockandLock attached annotated figure).

Regarding claim 9 Peak as modified by LockandLock, Herron, Smith and Langley (references to Peak) teaches, wherein said closure is positioned on said front side of said outer wall of said box (see Peak attached annotated fig.1), said closure engaging an engagement point on said front side of said perimeter wall of said lid when said closure is positioned in a closed position, said closure disengaging said engagement point when said closure is positioned in an opened position (see Peak p.1, para.0014, line 7-9; The hinged lid 12 may connected to the cooler 62 by lid hinges 18 and may be locked closed by a lid latch 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view AIEVE Cooler (Amazon.com: AIEVE Fishing Rod Holder, Fishing Pole Holder with Cup Holder Drink Holder Rod Holders for Boat, Cooler Fishing Rod Holder for YETI Coolers and RTIC Coolers with Tie-Down Slot Cooler Accessorie : Appliances) published on April 9, 2020.
Regarding claim 6 Peak as modified by LockandLock, Herron and Smith is silent about, wherein each of first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well extending downwardly therein for insertably receiving the beverage holder.
AIEVE Cooler teaches, wherein each of first cup holders is coupled to a respective one of said first lateral side (see AIEVE Cooler attached annotated figure) and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side (see AIEVE Cooler attached annotated figure), said upper side of each of said first cup holders having a well (see AIEVE Cooler attached annotated figure) extending downwardly therein for insertably receiving the beverage holder.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Herron and Smith to combine the teaching of AIEVE Cooler to include, each of first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well, in order to provide a strong support to storage of the drinks and easy access.

    PNG
    media_image5.png
    423
    433
    media_image5.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view of Allen [US 20070051031 A1 published on March 8, 2007].
Regarding claim 8 Peak as modified by LockandLock, Herron and Smith is silent about, wherein each of said drawers has a front face, said front face on each of said drawers having an upper edge, said upper edge of said front face of each of said drawers having a cut out therein wherein said cut out is 
Allen teaches, wherein each of said drawers has a front face (see Allen attached annotated fig.1), said front face on each of said drawers having an upper edge (see Allen attached annotated fig.1), said upper edge of said front face of each of said drawers having a cut out (see Allen attached annotated fig.1) therein wherein said cut out is configured to facilitate a user to grip said front face when said drawers are closed for opening said drawers.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Herron and Smith to combine the teaching of Allen to include a cut out to the front face of the drawer, in order to be accessed via a portion of the front panel of the housing and to able to open the drawers and compartments.

    PNG
    media_image6.png
    414
    487
    media_image6.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of AIEVE Cooler (Amazon.com: AIEVE Fishing Rod Holder, Fishing Pole Holder with Cup Holder Drink Holder Rod Holders for Boat, Cooler Fishing Rod Holder for YETI Coolers and RTIC Coolers with Tie-Down Slot Cooler Accessorie : Appliances) published on April 9, 2020 in view of Langley [US 20180007883 A1 published on January 11, 2018] in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view of Allen [US 20070051031 A1 published on March 8, 2007].
Regarding claim 10 Peak teaches, a fishing storage box assembly (see Peak p.1, para.0002, line 2-3; a multi-purpose container with a tackle box and cooler) for storing fishing tackle, a fishing rod and beverage containers, said assembly comprising:
a box having a plurality of drawer slots each being integrated therein (see Peak p.1, para.0012, line 5-6; a plurality of slots containing a plurality of drawers), said box has a bottom wall (see Peak attached annotated fig.1) and an outer wall extending upwardly therefrom (see Peak attached annotated fig.1), said outer wall having a front side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.1) and a second lateral side (see Peak attached annotated fig.1), each of said drawer slots extending into said front side of said outer wall (see Peak attached annotated fig.1 and fig.4), said outer wall having a distal edge (see Peak attached annotated fig.1) with respect to said bottom wall to define an opening (see Peak p.1, para.0013, line 4; a cavity 26) into said box, said outer wall has a lip extending outwardly therefrom (see Peak attached annotated fig.4), said lip being aligned with said distal edge, said lip extending around said first lateral side, said front side and said second lateral side of said outer wall (see Peak attached annotated fig.1 and fig.4);
(see Peak p.1, para.0012, line 4; a hinged lid) for opening and closing said box, said lid has a top wall (see Peak attached annotated fig.1) and a perimeter wall (see Peak attached annotated fig.4) extending downwardly therefrom, said perimeter wall having a front side (see Peak attached annotated fig.1), a back side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.4) and a second lateral side (see Peak attached annotated fig.4), said top wall has a pair of wells (see LockandLock attached annotated figure) each extending downwardly therein, each of said wells being positioned adjacent to a respective one of said first lateral side and said second lateral side of said perimeter wall;
Peak is silent about said perimeter wall has a lip.
Langley teaches, said perimeter wall has a lip (see Langley attached annotated fig.2) extending outwardly therefrom, said lip on said perimeter wall being aligned with a bottom threshold of said perimeter wall, said lip on said perimeter wall extending around said first lateral side, said front side and said second lateral side of said perimeter wall, said lip on said perimeter wall having a foot (see Langley attached annotated fig.2) extending downwardly therefrom, said foot being spaced from said perimeter wall, said lip on said perimeter wall resting on said lip on said outer wall of said box when said lid is closed, said foot extending downwardly in front of said lip on said outer wall of said box when said lid is closed (see Langley attached annotated fig.2);
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Langley to include a lip extending outwardly, in order to facilitate a watertight seal when the lid is closed and secured (see Langley p.1, para.0012 line 24-25).
Peak is silent about a pair of handles.
LockandLock teaches, a pair of handles (see LockandLock attached annotated figure), each of said handles being pivotally coupled to said lid (see LockandLock attached annotated figure) for (see LockandLock attached annotated figure) comprises a central member (see LockandLock attached annotated figure) extending between a pair of outward members (see LockandLock attached annotated figure), each of said outward members having a distal end (see LockandLock attached annotated figure) with respect to said central member, said distal end of each of said outward members being pivotally coupled to a bounding surface (see LockandLock attached annotated figure) of a respective one of said wells in said top wall of said lid, each of said handles being positionable in a stored position having each of said handles resting in said respective well, each of said handles being positionable in a deployed position having each of said handles extending upwardly from said respective well (see LockandLock attached annotated figure);
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of LockandLock to include, a pair of handles in order to facilitate carrying the box.
Peak is silent about, each of first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well
AIEVE Cooler teaches, a pair of first cup holders, each of said first cup holders being coupled to said box (see AIEVE Cooler attached annotated figure) wherein each of said first cup holders is configured to hold a beverage container, each of first cup holders is coupled to a respective one of said first lateral side (see AIEVE Cooler attached annotated figure)  and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side (see AIEVE Cooler attached annotated figure), said upper side of each of said first cup holders having a well (see AIEVE Cooler attached annotated figure) extending downwardly therein for insertably receiving the beverage holder;
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by 
Peak teaches, a pair of second cup holders (see Peak attached annotated fig.1), each of said second cup holders being coupled to said lid (see Peak attached annotated fig.1) wherein each of said second cup holders is configured to hold a beverage container, each of said second cup holders is positioned on a respective one of said first lateral side (see Peak attached annotated fig.1) and said second lateral side (see Peak attached annotated fig.1) of said perimeter wall of said lid, each of said second cup holders having a top side (see Peak attached annotated fig.1), said top side of each of said second cup holders having a well (see Peak attached annotated fig.1) extending downwardly therein wherein said well in each of said second cup holders is configured to insertably receive the beverage container;
Peak teaches, a plurality of drawers (see Peak attached annotated fig.4), each of said drawers being slidably positioned in a respective one of said drawer slots in said box (see Peak p.1, para.0015, line 3-4; a plurality of drawers 56 may slide in and out) wherein each of said drawers is configured to store fishing tackle, 
Peak is silent about, drawer having front face and cut out.
Allen teaches, each of said drawers has a front face (see Allen attached annotated fig.1), said front face on each of said drawers having an upper edge (see Allen attached annotated fig.1), said upper edge of said front face of each of said drawers having a cut out (see Allen attached annotated fig.1) therein wherein said cut out is configured to facilitate a user to grip said front face when said drawers are closed for opening said drawers;

Peak is silent about, a pair of loops.
Herron teaches, a pair of loops (see Herron col.1, line 7-9 and fig.1; Each pair of side clips 35,36,37,38 are designed for holding a fishing rod 41 to the front side 15 of the tackle box 10), each of said loops being coupled to said lid, each of said loops having a fishing pole being extendable therethrough wherein each of said loops is configured to facilitate the fishing pole to be transported with said box; each of said loops being positioned on said front side of said perimeter wall of said lid;
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Herron to include, a pair of loops in order to hold a fishing rod.
Peak teaches, a plurality of rollers, each of said rollers being rotatably coupled to said box (see Peak p.1, para.0017, line 3-4; wheels 52 on the bottom) wherein each of said rollers is configured to roll along a support surface to facilitate said box to be transported on the support surface, each of said rollers being positioned on said bottom wall of said box (see Peak attached annotated fig.4), each of said rollers being aligned with a respective one of four corners of said bottom wall;
Peak is silent a bout, bottle opener.
Smith teaches, a bottle opener being coupled to said lid (see Smith p.3 line 2-3; a bottle opener or jar lid remover incorporated in the container or top opening lid) wherein said bottle opener is configured to remove a cap from a bottle, said bottle opener having an opening (see Smith attached annotated fig.2) extending therein and a ridge (see Smith attached annotated fig.2) extending across said opening wherein said opening is configured to have the cap positioned therein and said ridge is (see Smith p.3 line 2-3; smith teaches that the bottle opener could be relocated onto the top opening lid);
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Smith to include, a bottle opener for added convenience by adding accessories to open bottles.
        
    PNG
    media_image7.png
    405
    573
    media_image7.png
    Greyscale

Peak teaches, a closure (see Peak p.1, para.0014, line 9; a lid latch 20) being movably coupled to said box, said closure releasably engaging said lid for retaining said lid in a closed position, said closure is positioned on said front side of said outer wall of said box (see Peak attached annotated fig.1), said closure engaging an engagement point on said front side of said perimeter wall of said lid when said closure is positioned in a closed position, said closure disengaging said engagement point when said closure is positioned in an opened position (see Peak p.1, para.0014, line 7-9; The hinged lid 12 may connected to the cooler 62 by lid hinges 18 and may be locked closed by a lid latch 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643